PER CURIAM.
Dennis Lagares, Jr. and Sherry Lagares appeal from the district court’s1 order dis*475missing their complaint for lack of subject matter jurisdiction to the extent that the complaint sought to overturn a state court’s child custody adjudication and for the complaint’s failure to otherwise state a claim. Having considered the Lagares’s arguments for reversal, we find no error in the district court’s analysis and no abuse of discretion in its denial of the Lagareses’ request for further leave to amend.
The judgment is affirmed. See 8th Cir. R. 47B.

. The Honorable Beth Phillips, United States District Judge for the Western District of Missouri.